DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.
Status of the Claims
3.	This action is in response to papers filed 27 June 2022 in which claim 20 was were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 20-22, 25-29, 33-35 and 37-41 are under prosecution.
4.	This Office Action includes new rejections necessitated by the amendments.


Information Disclosure Statement
5.	The Information Disclosure Statement filed 28 April 2022 is acknowledged and has been considered.  
Claim Interpretation
6.	As noted in the previous Office Action, the instant claims are drawn to a “system.”  The specification recites a “system” wherein the “system” is defined in terms of structural limitations.  In addition, the claims recite structural limitations of the “system.”   Thus, the “system” is interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation on the claimed subject matter.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 20-22, 25-29, 33-35 and 37-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This is a new matter rejection.
	Claims 20 (upon which claims 21-22, 25-29, 33-35 and 37-41 depend) is amended to recite each of the following:
A.	A “time series of said digital images output by the detector;” and
B.	A processor programmed to “output a number of signal intensity transition events.” 
	In addition, claim 20 was previously amended to include a detector “that outputs…digital images.”
	A review of the specification, including the citations provided by Applicant in the Remarks filed 27 June 2022, yields no teachings of any “output” or “outputting,” nor any teachings of a “time series.”  Thus, the cited limitations constitute new matter.
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 20-22, 25-29, 33-35, and 37-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a system for performing an abstract idea based in a natural phenomenon without significantly more.  The structural limitations of the system are generic and known in the art based on the following prior art:
 	I.	Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007), which teaches a system (paragraph 0014) comprising labeled query probes having lengths of 6-12 nucleotides (paragraph 0040) that are in mixtures of probes (paragraph 0052), a detector capable of counting photons (paragraph 0181), single molecule detection (paragraphs 0069 and 0159), and a processor (i.e., CPU) comprising a memory (paragraphs 0195 and 0200), as well as the analysis of a series of consecutive binding events (paragraph 0015)counting at each pixel of a CCD device (paragraph 0181) via imaging (paragraph 0196), and outputting data (i.e., claim 20; paragraphs 0205-0206).  Drmanac also teaches the system comprises the analyte (i.e., claim 23) immobilized via a capture probe to a discrete site on a solid support, in the form of a slide (i.e., claims 24-26; paragraph 0299).  The query probe is fluorescently labeled (i.e., claim 27; paragraph 0029).  Drmanac also teaches an additional ligand to the analyte, in the form of an additional probe (i.e., claim 37; paragraph 0015), and a plurality of analytes, in the form of genes (i.e., claims 38-39; paragraph 0051), as well as slides (paragraph 0057), beads (paragraph 0119), and fluorescent labels (paragraph 0029).
II.	Zhou et al (U.S. Patent Application Publication No. US
2013/0045872 A1) teach labeled probes and beads (i.e., particles; paragraph 0459), processors (paragraph 0464), and pixels detectors (paragraph 0471), as well as single molecule detection (paragraph 0088), immobilized (i.e., captured) targets (paragraph 00507), lengths in the claimed range (paragraph 0089).  Zhou et al further teach counting of individual events (paragraph 0146) and outputting files (paragraph 0144).
III.	Heil et al (U.S. Patent Application Publication No. US
2011/0065209 A1) teach systems comprising labeled probes and beads (i.e., particles; Abstract), fluorescent labels (paragraph 0010), software (paragraph 0117, which requires a processor), and pixel detectors (paragraph 0131), as well as immobilized (i.e., captured) targets with probe lengths in the claimed range (paragraph 0096), slides (paragraph 0112), and counting of complexes (i.e., binding events) using imaging (paragraph 0141).
IV.	Hwang et al (U.S. Patent Application Publication No. US
2010/0262374 A1) teach systems (paragraph 0277) comprising labeled probes and beads (i.e., particles; paragraph 0136), fluorescent labels (paragraph 0371), a processor (i.e., computer; Abstract), and pixel detectors (paragraph 0275), as well as immobilized (i.e., captured) targets (paragraph 0167) with probe lengths in the claimed range (paragraph 0165), and slides (paragraph 0426).  Hwang et al further teach a memory (paragraph 0027), outputting of results (paragraph 0278). and counting of binding events (paragraph 0050).
The remaining limitations found in claims 20-22, 25-29, 33-35, and 37-41 are drawn to the performance of an abstract idea (i.e., mathematical manipulation of the data) or to the rate constants of the probe (i.e., a natural phenomenon).  Claims 40-41 merely describe intended uses of the system once an analyte is added.  
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole are directed to an improvement to a technology instead of an abstract idea, or are directed to a patent-eligible application of a law of nature instead of the law of nature itself, or are directed to a product that is markedly different from that which occurs in nature instead of a natural phenomenon. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. Applicant should show why the claims require the improvement in all embodiments. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. See the May 2016 guidance at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0
Claim Rejections - 35 USC § 103
11.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claim 20-22, 25-29, 33-34, and 37-40 are rejected under 35 U.S.C. 103 as obvious over Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent application Publication No. US 2002/0028519 A1, published 7 March 2002.
	Regarding claim 20, Drmanac teaches a system (paragraph 0014) comprising labeled query probes having lengths of 6-12 nucleotides (i.e., within the range of 4 to 20 nucleotides) that are in a mixture of probes (paragraph 0029), as well as an analyte that is immobilized via a capture probe to a discrete site on a solid support, in the form of spot on a slide (paragraph 0299).  Drmanac also teaches the system comprises a detector in the form of a CCD camera which outputs a series of images of intensities at different time points in each of a plurality of pixels (paragraph 0189), and that each pixel is one of the discrete areas (i.e., a virtual reaction well; paragraph 0060).  Drmanac further teaches the system comprises a processor (i.e., CPU) comprising a memory (paragraphs 0195 and 0200), as well as the analysis of a series of consecutive binding events (paragraph 0015), counting at each pixel of a CCD device (paragraph 0181) via imaging (paragraph 0196), and outputting data (paragraphs 0205-0206), as well as detection of the presence or absence of probes based on scoring of the fluorescence signals (paragraph 0146).  Drmanac also teaches comparing consecutive images in a time series; i.e., monitoring each pixel with consecutive interrogations of images over a period of time (paragraph 0151; see also paragraph 0020), as well as outputting files of the intensity to generate a result (paragraph 0250) and detecting a sufficiently generated signal from a probe based on exceeding a threshold of detection (paragraph 0241).
It is noted that the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claim (e.g., transiently binding to an analyte and counting transitions) fail to define additional structural elements of the claimed system.  Because the cited art teaches the structural elements of the claim, the claim is obvious.  See MPEP § 2114.
	Alternatively, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed length ranges alternatively merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also noted that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).  See MPEP 2144.04 [R-1] III. Thus, providing a processor for counting and a memory for storing the time series merely represents automation of the saving of the time series and counting.
Further, with respect to the claimed transient associating, it is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
Drmanac also teaches the system has the added advantage of allowing detection of single molecules derived from natural samples (Abstract).  Thus, Drmanac teaches the known techniques discussed above.
Drmanac does not explicitly teach the detector outputs the images.
However, Yguerabide et al teach systems (paragraph 0010) utilizing labeled probes, processors (i.e., computers), and coupled detectors (paragraphs 0025 and 0152), as well as immobilized (i.e., captured) targets (paragraph 0013), lengths in the claimed range (paragraph 0089), fluorescent labels (paragraph 0060), and beads and slides (paragraph 0069).  Yguerabide et al further teach identifying (i.e., summing) pixel intensity values (paragraph 0089) and identifying targets based on a detection threshold (paragraph 0581), and that the detector outputs images to a processor (paragraph 0126).  Yguerabide et al also teach the system transfers digitized images to memory (i.e., storage media; paragraph 0126), and has the added advantage of providing quantitative detection of single analytes in a sample (paragraph 0010).  Thus, Yguerabide et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Drmanac and Yguerabide et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of allowing detection of single molecules derived from natural samples as explicitly taught by Drmanac (Abstract) and providing quantitative detection of single analytes in a sample as explicitly taught by Yguerabide et al (paragraph 0010).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in reliable detection of single molecules.
Regarding claims 21-22, the system of claim 20 is discussed above. 
It is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does.  Therefore, the various uses recited in the claim (e.g., indicating the presence once a threshold is met) fail to define additional structural elements of the claimed system.  
It is reiterated that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Thus, the claimed empirically derived range merely represents routine optimization of the binding parameters of the probe.
It is also reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It is also noted that Drmanac teaches detecting a sufficiently generated signal from a probe based on exceeding a threshold of detection (paragraph 0241), and that the processor indicates the presence of a nucleic acid in the sample (e.g., by base calling; paragraph 0205; see also paragraph 0243).
With respect to the rate constants of claim 22, it is reiterated that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Thus, the claimed probe kinetics merely represent routine optimization of the binding parameters of the probe.
It is also reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.  
Regarding claims 25-26, the system of claim 20 is discussed above.  Drmanac also teaches the analyte is immobilized via a capture probe to a discrete site on a solid support, in the form of dot on a slide (paragraph 0299).  Yguerabide et al also teach the analyte is present of a microscope slide using a capture probe (paragraph 0581).
Regarding claim 27, the system of claim 20 is discussed above.  Drmanac teaches the query probe is fluorescently labeled (paragraph 0029), as do Yguerabide et al (paragraph 0186).
Regarding claims 28-29 and 33-34, the system of claim 20 is discussed above. 
It is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does.  Therefore, the various uses recited in the claims (e.g., producing a kinetic fingerprint, comparing numbers or rates for controls, applying a statistical treatment, including a Poisson treatment) fail to define additional structural elements of the claimed system.  
It is also reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record. 
In addition, with respect to claim 33, Drmanac teaches statistical processing to normalize the data (paragraph 0189).
Regarding claim 37, the system of claim 20 is discussed above.  Drmanac teaches an additional ligand to the analyte, in the form of an additional probe (paragraph 0015).
Regarding claim 38, the system of claim 20 is discussed above.  Drmanac teaches a plurality of analytes, in the form of genes (paragraph 0051).  Yguerabide et al also teach multiple analytes in a sample (paragraph 0010).  
Regarding claim 39, the system of claim 20 is discussed above.  Drmanac teaches a plurality of distinguishable labels used with the plurality of probe sequences (paragraph 0091).  Yguerabide et al also teach multiple different labels (i.e., particles; paragraph 0342; see also paragraph 0087).  Thus, having each probe with its own label is obvious.
Regarding claim 40, the system of claim 20 is discussed above.  Drmanac teaches equilibrium concentrations of probe (i.e., primers) to targets (paragraph 0135).
In addition, it is reiterated that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Thus, the claimed ratio (i.e., equilibrium concentrations) merely represents routine optimization of the amounts of the probes and analyte.
Further, it is noted that any amount of target and probe that are capable of hybridizing to one another will reach equilibrium between bound and unbound at any concentration.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  

14.	Claims 21-22 are rejected under 35 U.S.C. 103 as obvious over Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Shin et al (U.S. Patent Application Publication No. US 2009/0066348 A1, published 12 March 2009).
It is noted that while claims 21-22 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 21-22, the method of claim 20 is discussed above in Section 13.
	Neither Yguerabide et al nor Drmanac teach the claimed range or rate constants.
However, Shin et al teach a system (paragraph 0019) wherein probes having rate constants koff of .024\sec, which is 1.44/min, are used (i.e., claim 22; Table 2).  Shin et al also teach empirically determining a range of the number of binding events, in the form of less than saturation (i.e., claim 21; paragraph 0067).  Shin et al also teach the system has the added advantage of allowing calculation of the equilibrium constant of the target/probe binding (paragraph 0058).  Thus, Shin et al teach the known techniques discussed above.	
It is reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Thus, configuring the processor as claimed merely represents automation of limitations taught by the cited art.
It is further reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the system of Drmanac and Yguerabide et al with the teachings of Shin et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of allowing calculation of the equilibrium constant of the target/probe binding as explicitly taught by Shin et al (paragraph 0058).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Shin et al could have been combined with the system of Drmanac and Yguerabide et al with predictable results because the known techniques of Shin et al predictably result in components useful for analyte detection.

15.	Claims 28-29 are rejected under 35 U.S.C. 103 as obvious over Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Vullev (U.S. Patent Application Publication No. US 2009/0047664 A1, published 19 February 2009).
It is noted that while claims 28-29 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 28-29, the method of claim 20 is discussed above in Section 13.
	Neither Yguerabide et al nor Drmanac explicitly teach comparing to the controls (i.e., claim 29) or a kinetic fingerprint (i.e., claim 28).
	However, Vullev et al teach systems (Abstract) for detecting fluorescence assays (paragraph 0002), wherein rates (i.e., kinetic measurements) are compared to controls (i.e., claim 29; paragraph 0012), as well as production of a kinetic fingerprint (i.e., claim 28; paragraph 0035). Vullev et al also teach the fingerprints have the added advantage of being indicative of a species of analyte (paragraph 0012).  Thus, Vullev et al teach the known techniques discussed above.  
It is reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Thus, configuring the processor as claimed merely represents automation of limitations taught by the cited art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the system of Drmanac and Yguerabide et al with the teachings of Vullev et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of allowing identification of a species of analyte as explicitly taught by Vullev et al (paragraph 0012).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Vullev et al could have been combined with the system of Drmanac and Yguerabide et al with predictable results because the known techniques of Vullev et al predictably result in components useful for analyte detection.
16.	Claim 33-34 are rejected under 35 U.S.C. 103 as obvious over Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Gorfinkel et al (U.S. Patent Application Publication No. US 2010/0137152 A1, published 3 June 2010).
It is noted that while claims 33-34 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 33-34, the method of claim 20 is discussed above in Section 13.
	Neither Drmanac nor Yguerabide et al teach the use of Poisson statistical treatments.
However, Gorfinkel et al teach a system that counts the number of fluorescence events and applies Poisson statistical treatments to the data, which has the added advantage of determining if quantification of the target nucleic acid has occurred (paragraph 0014).  Thus, Gorfinkel et al teach the known techniques discussed above.	
It is reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Thus, configuring the processor as claimed merely represents automation of limitations taught by the cited art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the system of Drmanac and Yguerabide et al with the teachings of Gorfinkel et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of allowing determination of whether quantification has occurred as explicitly taught by Gorfinkel et al (paragraph 0014).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Gorfinkel et al could have been combined with the system of Drmanac and Yguerabide et al with predictable results because the known techniques of Gorfinkel et al predictably result in components useful for analyte detection.
17.	Claims 33 and 35 are rejected under 35 U.S.C. 103 as obvious over Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Winters-Hilt et al (U.S. Patent Application Publication No. US 2013/0071837 Al, Published 21 March 2013).
It is noted that while claim 33 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claims 33 and 35, the system of claim 20 is discussed above in Section 13.
Neither Drmanac nor Yguerabide et al teach use of hidden Markov statistical treatments.
However, Winters-Hilt et al teach a systems (Abstract) for single molecule detection (paragraph 0031), wherein the standard deviations are utilized with hidden Markov models to extract kinetic information (paragraph 0087), which has the added advantage of determining the accuracy of the assay (paragraph 0380). Thus, Winters-Hilt et al teach known techniques discussed above.
It is reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Thus, configuring the processor as claimed merely represents automation of limitations taught by the cited art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the system of Drmanac and Yguerabide et al with the teachings of Winters-Hilt et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of allowing determination of the accuracy of the assay as explicitly taught by Winters-Hilt et al (paragraph 0380).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Winters-Hilt et al could have been combined with the system of Drmanac and Yguerabide et al with predictable results because the known techniques of Winters-Hilt et al predictably result in components useful for analyte detection.
18.	Claim 41 is rejected under 35 U.S.C. 103 as obvious over Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, as evidenced by, or alternatively further in view of, Gallagher et al (U.S. Patent Application Publication No. Us 2003/0064507 A1, published 3 April 2003).
	Regarding claim 14, the system of claim 20 is discussed above in Section 13.
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Drmanac that a probe-target duplex may include mismatches, which occur at less stringent conditions (paragraph 0105) encompasses the alternate embodiment wherein the complex does not include mismatches, and thus requires stringent hybridization.  
	Gallagher et al teach stringent conditions are about 10oC that the melting temperatures of the duplexes, which, for short probes (i.e., 10 to 50 nucleotides) are about 30oC (paragraph 0146).  Thus, the 8-12-mer probes of Drmanac and/or Yguerabide et al are believed to have melting temperatures of less than 40oC.
Alternatively, Gallagher et al teach the stringency conditions have the added advantage of allowing formation of the duplexes (i.e., complexes) only in the presence of target and reduce non-specific binding (paragraph 0147).    Thus, Gallagher et al teach the known techniques discussed above.
It is noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Thus, the claimed temperature range merely represents routine optimization of the teaching of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
  It would therefore have been obvious to a person of ordinary skill in the art to have combined the system of Drmanac and Yguerabide et al with the teachings of Gallagher et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantage of allowing formation of the duplexes only in the presence of target and reduce non-specific binding as explicitly taught by Gallagher et al (paragraph 0147).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Gallagher et al could have been combined with the system of Drmanac and Yguerabide et al with predictable results because the known techniques of Gallagher et al predictably result in probes useful for analyte detection.
Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
20.	Claims 20-22, 25-29, 33-34, and 37-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-33, 36-37,39-41, 46-48, 50, and 52-53 of copending Application No. 15/914,729 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002).
Both sets of claims are drawn to the same limitations, including labeled query probes, surfaces, and detectors.  Any additional limitations of the ‘729 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘729 claims do not require the claimed processor and outputting detector.
	However, the processor and the additional limitations are taught by Drmanac and Yguerabide et al as discussed above, as is the rationale for combining.  
This is a provisional nonstatutory double patenting rejection.
21.	Claims 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-33, 36-37,39-41, 46-48, 50, and 52-53 of copending Application No. 15/914,729 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002). as applied to claim 20 above, and further in view of Shin et al (U.S. Patent Application Publication No. US 2009/0066348 A1, published 12 March 2009) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.
22.	Claims 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-33, 36-37,39-41, 46-48, 50, and 52-53 of copending Application No. 15/914,729 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002).as applied to claim 20 above, and further in view of Vullev (U.S. Patent Application Publication No. US 2009/0047664 A1, published 19 February 2009) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

23.	Claims 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-33, 36-37,39-41, 46-48, 50, and 52-53 of copending Application No. 15/914,729 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Gorfinkel et al (U.S. Patent Application Publication No. US 2010/0137152 A1, published 3 June 2010) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

24.	Claims 33 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-33, 36-37,39-41, 46-48, 50, and 52-53 of copending Application No. 15/914,729 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002)  as applied to claim 20 above, and further in view of Winters-Hilt et al (U.S. Patent Application Publication No. US 2013/0071837 Al, Published 21 March 2013) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.



25. 	Claim 41 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-33, 36-37,39-41, 46-48, 50, and 52-53 of copending Application No. 15/914,729 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, as evidenced by, or alternatively further in view of, Gallagher et al (U.S. Patent Application Publication No. US 2003/0064507 A1, published 3 April 2003) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

26.	Claims 20-22, 25-29, 33-34, and 37-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 22, 27-28, 31, 33, 36-37, and 39 of copending Application No. 17/193,060 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002).
Both sets of claims are drawn to the same limitations, including labeled query probes, surfaces, and detectors.  Any additional limitations of the ‘060 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘060 claims do not require the claimed processor or outputting detector.
	However, the processor and the additional limitations are taught by Drmanac and Yguerabide et al as discussed above, as is the rationale for combining.  
This is a provisional nonstatutory double patenting rejection.
27.	Claims 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 22, 27-28, 31, 33, 36-37, and 39 of copending Application No. 17/193,060 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Shin et al (U.S. Patent Application Publication No. US 2009/0066348 A1, published 12 March 2009) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

28.	Claims 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 22, 27-28, 31, 33, 36-37, and 39 of copending Application No. 17/193,060 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Vullev (U.S. Patent Application Publication No. US 2009/0047664 A1, published 19 February 2009) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.



29.	Claims 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 22, 27-28, 31, 33, 36-37, and 39 of copending Application No. 17/193,060 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Gorfinkel et al (U.S. Patent Application Publication No. US 2010/0137152 A1, published 3 June 2010) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.


30.	Claims 33 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 22, 27-28, 31, 33, 36-37, and 39 of copending Application No. 17/193,060 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002)  as applied to claim 20 above, and further in view of Winters-Hilt et al (U.S. Patent Application Publication No. US 2013/0071837 Al, Published 21 March 2013) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.



31. 	Claim 41 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 22, 27-28, 31, 33, 36-37, and 39 of copending Application No. 17/193,060 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, as evidenced by, or alternatively further in view of, Gallagher et al (U.S. Patent Application Publication No. US 2003/0064507 A1, published 3 April 2003) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

32.	Claims 20-22, 25-29, 33-34, and 37-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18, 21, and 28-29 of copending Application No. 17/259,601 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002).
Both sets of claims are drawn to the same limitations, including labeled query probes, surfaces, and detectors.  Any additional limitations of the ‘601 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘601 claims do not require the claimed processor or outputting detector.
	However, the processor and the additional limitations are taught by Drmanac and Yguerabide et al as discussed above, as is the rationale for combining.  
This is a provisional nonstatutory double patenting rejection.
33.	Claims 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18, 21, and 28-29 of copending Application No. 17/259,601 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Shin et al (U.S. Patent Application Publication No. US 2009/0066348 A1, published 12 March 2009) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

34.	Claims 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18, 21, and 28-29 of copending Application No. 17/259,601 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Vullev (U.S. Patent Application Publication No. US 2009/0047664 A1, published 19 February 2009) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.



35.	Claims 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18, 21, and 28-29 of copending Application No. 17/259,601 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Gorfinkel et al (U.S. Patent Application Publication No. US 2010/0137152 A1, published 3 June 2010) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.


36.	Claims 33 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18, 21, and 28-29 of copending Application No. 17/259,601 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Winters-Hilt et al (U.S. Patent Application Publication No. US 2013/0071837 Al, Published 21 March 2013) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.


37. 	Claim 41 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18, 21, and 28-29 of copending Application No. 17/259,601 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, as evidenced by, or alternatively further in view of, Gallagher et al (U.S. Patent Application Publication No. US 2003/0064507 A1, published 3 April 2003) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.



38.	Claims 20-22, 25-29, 33-34, and 37-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/929,809 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002).
Both sets of claims are drawn to the same limitations, including a times series of transition events, transient associations, Poisson processes, hidden Markov models, and labeled query probes.  Any additional limitations of the ‘809 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘809 claims do not require the claimed processor or outputting detector.
	However, the processor and the additional limitations are taught by Drmanac and Yguerabide et al as discussed above, as is the rationale for combining.  
This is a provisional nonstatutory double patenting rejection.
39.	Claims 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/929,809 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Shin et al (U.S. Patent Application Publication No. US 2009/0066348 A1, published 12 March 2009) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

40.	Claims 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/929,809 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Vullev (U.S. Patent Application Publication No. US 2009/0047664 A1, published 19 February 2009) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

41.	Claims 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/929,809 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Gorfinkel et al (U.S. Patent Application Publication No. US 2010/0137152 A1, published 3 June 2010) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.


42.	Claims 33 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/929,809 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, and further in view of Winters-Hilt et al (U.S. Patent Application Publication No. US 2013/0071837 Al, Published 21 March 2013) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.


43. 	Claim 41 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/929,809 in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007) and Yguerabide et al (U.S. Patent Application Publication No. US 2002/0028519 A1, published 7 March 2002) as applied to claim 20 above, as evidenced by, or alternatively further in view of, Gallagher et al (U.S. Patent Application Publication No. US 2003/0064507 A1, published 3 April 2003) based on the citations and rationale provided above.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
44.	Applicant's arguments filed 27 June 2022 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Following a summary of the amendments and previous rejections on pages 6-9 of the Remarks, Applicant argues on pages 9-11 of the Remarks that the claims recite eligible subject matter.
	Applicant’s arguments are unconvincing.  In particular:
I.	 Applicant cites the “Thales Visionix” Example found in MPEP 2106.04(a) (concerning U.S. Patent No. 6,474,159; Thales Visionix Inc. v. US 850 F. 3D 1343; retrieved from the Internet: <URL: https://www.bitlaw.com/source/cases/patent/Thales-Visionix.html>) as patent eligible subject matter.  However, this example is drawn to both a system and a method.

The cited decision notes that 
[T]he '159 patent claims at issue in this appeal are not directed to an abstract idea. The claims specify a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform. The mathematical equations are a consequence of the arrangement of the sensors and the unconventional choice of reference frame in order to calculate position and orientation. Far from claiming the equations themselves, the claims seek to protect only the application of physics to the unconventional configuration of sensors as disclosed(emphasis added by the examiner).

As noted in the previous Office Action, the instant claims utilize conventional structural elements and have not “particular configuration,” nor is the claimed data processing “a consequence of the arrangement” or any “unconventional choice.”  Thus, contrary to Applicant’s assertions on page 10 of the Remarks, the issues with the instant claims are not similar to those discussed in the ‘159 patent.
II.	It is also note that Applicant’s arguments focus on the use of the claimed system (e.g., identifying events, counting, outputting data, etc.) rather than the structural elements of the system itself.  The claims are drawn to a system that comprises a labeled probe, a single molecule detector, and a processor.  This collection of elements was clearly known in the art as discussed above.  The remaining claim limitations are directed to data gathering and processing, which is an abstract idea because these limitations are drawn to mental processes of identifying, counting, and considering the number and/or rate of events, as well as the routine step of data outputting.  
III.	Applicant argues on page 10 of the Remarks that the claimed system results in improved nucleic acid detection.
However, as noted in MPEP 2106.05(A), “mere data gathering in conjunction with a law of nature or abstract idea” does note qualify as significantly more in a claim with a judicial exception.  
In addition, MPEP 2106.05(a) I clearly states that a claim should improve computer capabilities, and not merely invoke the use of a computer as a tool.  In the instant case, the claimed computer (i.e., processor) is merely programmed to compare and count signals relative to a threshold value.  Thus, the processor of the system  merely acts as a tool, and is not enough to confer eligibility.
IV.	Applicant’s arguments regarding transient association, identifying events, and comparison of the events again focus on the use of the claimed system rather than the structural elements of the system itself.  
Thus, the claims do not rise to the level of eligible subject matter, and the rejection is maintained.
B.	Following a review of the obviousness rejections and several case law citations, Applicant argues on pages 11-12 of the Remarks that Drmanac teaches detection of all nucleic acids I a sample, not specific detection of a particular nucleic acid.
However, Drmanac clearly teaches detection of single molecules (Abstract), and specifically discussed transient hybridization of a probe to a single target molecule (paragraph 0015).
In addition, any additional targets are encompassed by the open claim language “comprising” found in the instant claims.
Further, the embodiments found in instant claims 38-39 specifically require an additional nucleic acid analyte. 
C.	On pages  13-14 of the Remarks, Applicant lists a number of limitations allegedly not taught by Drmanac, and asserts that ligation is required.
However, each of the cited limitations is taught by the cited art as discussed above.  Paragraph 0061 and 0063 of Drmanac (cited by Applicant), are drawn to non-limiting examples (i.e., Figures 7 and 9) which are not even relied upon in the rejections.
In addition, it is reiterated that limitations taught by Drmanac (while not relied upon in the rejections) are encompassed by the open claim language “comprising” found in the instant claims.
D.	Pages 13-14 of the Remarks also list Applicant’s interpretation of what is and is not taught by each of the individual references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
E.	Applicant alleges on pages 13-14 of the Remarks that there is no motivation to combine because Yguerabide et al do not teach single molecule detection.
However, Yguerabide et al specifically teaches the counting of single particles (e.g., paragraphs 0068 and 0083), as well as detection of single molecule binding evens (paragraph 0462).  
F.	Applicant’s remaining arguments on pages 14-15 of the Remarks rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	
G.	Applicant argues on page 15 of the Remarks that the filing of terminal disclaimers will be considered upon identification of allowable subject matter.  The double patenting rejection are therefore maintained, and the claims remain rejected over the cited prior art and as patent ineligible subject matter.
Conclusion
45.	No claim is allowed
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634